Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Interim Consolidated Financial Statements September 30, 2007 (Unaudited) GENOIL INC. Index to Interim Consolidated Financial Statements Three and nine months ended September 30, 2007 Page FINANCIAL STATEMENTS Interim Consolidated Balance Sheets 1 Interim Consolidated Statements of Loss and Deficit 2 Interim Consolidated Statements of Cash Flows 3 Notes to Interim Consolidated Financial Statements 4 - 10 Responsibility for Financial Statements The interim consolidated financial statements of Genoil Inc. have been prepared by and are the responsibility of the Company's management. They include the selection of appropriate accounting principles, judgments and estimates necessary to comply with Canadian generally accepted accounting principles. The auditors of Genoil Inc. have not performed a review of these unaudited interim consolidated financial statements. Interim Consolidated Balance Sheets September 30, 2007 and December 31, 2006 (Unaudited) C$ C$ September December (Unaudited) (Audited) 2006 ASSETS CURRENT Cash and cash equivalents $ 826,722 $ 1,434,671 Receivables 15,556 Prepaid expenses and deposits 89,279 1,539,506 PROPERTY, PLANT AND EQUIPMENT 2,193,738 INTANGIBLE ASSETS 2,755,553 $ 5,428,009 $ 6,488,797 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT Accounts payable and accrued liabilities $ 571,793 $ 661,409 Convertible Notes - current portion (Note 4) 970,735 1,632,144 CONVERTIBLE NOTES (Note 4) 2,157,505 3,789,649 SHAREHOLDERS' EQUITY Share capital (Note 5) 34,809,229 Contributed surplus (Note 8) 11,669,412 Accumulated deficit (43,779,493) 2,699,148 $ 5,428,009 $ 6,488,797 SUBSEQUENT EVENTS (Note 9) GOING CONCERN (Note 2) APPROVED BY THE BOARD /signed/ D.K. Lifschultz D.K. Lifschultz - Director /signed/ B. Korney B. Korney - Director See notes to consolidated financial statements 1 GENOIL INC. Interim Consolidated Statements of Loss and Deficit Three and nine months ended September 30 (Unaudited) C$ C$ C$ C$ Quarter 3 Quarter 3 Year to date Year to date 2006 2006 EXPENSES Administrative expenses $ 1,052,317 $ 915,747 $ 3,540,622 $ 3,498,145 Stock-based compensation 1,683,039 2,995,147 Amortization 153,851 438,640 Accretion (Note 4) - 27,305 Development expenses 74,891 275,595 Interest 29,934 261,308 Foreign exchange loss - - LOSS FROM OPERATIONS 2,857,462 7,496,140 INTEREST INCOME 1,377 2,176 LOSS BEFORE OTHER EXPENSES (2,856,085) (7,493,964) OTHER EXPENSES Accounts payable written off - - - Impairment of assets - - - Royalty settlement - 4,230,000 - 4,230,000 - 4,230,000 4,230,000 NET LOSS (7,086,085) (11,723,964) DEFICIT - BEGINNING OF PERIOD (34,511,325) (29,873,446) DEFICIT - END OF PERIOD $ $ (41,597,410) $ (51,934,068) $ (41,597,410) See notes to consolidated financial statements 2 GENOIL INC. Interim Consolidated Statements of Cash Flows Three and nine months ended September 30 (Unaudited) C$ C$ C$ C$ Quarter 3 Quarter 3 Year to date Year to date 2006 2006 OPERATING ACTIVITIES Net loss $ (2,009,524) $ (7,086,085) $ (8,154,578) $ (11,723,964) Items not affecting cash: Amortization 153,851 438,640 Royalty settlement - 4,230,000 - 4,230,000 Foreign exchange translation - 20,822 - - Non-cash expenses - - - 161,410 Accrued interest - - Impairment of assets - - - Directors fees non cash - - - Accretion convertible notes (16,272) 284,725 Stock-based compensation 1,683,039 3,498,116 (1,014,645) (3,111,073) Changes in non-cash working capital: Accounts receivable (13,005) 48,900 Accounts payable (721,113) (1,064,600) Prepaid expenses (71,081) (71,081) (805,199) (1,086,781) Used by operating activities (1,819,844) (4,197,854) INVESTING ACTIVITY Purchase of equipment (1,455) (9,952) Used by investing activity (1,455) (9,952) FINANCING ACTIVITIES Advances related parties 424,685 - 785,905 Share issue expense (17,362) (17,362) Options and warrants exercised 40,000 1,711,544 Shares issued 3,947,767 3,947,767 From financing activities 4,395,090 6,427,854 INCREASE (DECREASE) IN CASH FLOW 2,573,791 2,220,048 Cash - beginning of period 101,892 455,633 CASH - END OF PERIOD $ 826,722 $ 2,675,683 $ 826,722 $ 2,675,681 CASH FLOWS SUPPLEMENTARY INFORMATION Interest paid $ (6,228) $ - $ (19,046) $ - Income taxes paid $ - $ - $ - $ - See notes to consolidated financial statements 3 GENOIL INC. Notes to Interim Consolidated Financial Statements Three and nine months ended September 30 (Unaudited) 1. INTERIM FINANCIAL STATEMENTS These interim financial statements follow the same accounting policies and methods in their application as the most recent annual consolidated financial statements. The interim financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the applicable Canadian Securities Commissions and Regulatory Authorities. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. These statements reflect all adjustments which, in the opinion of management, are necessary for fair presentation of the information therein. These statements should be read in conjunction with the audited financial statements of the Company for the years ended December 31, 2006 and 2005. Results of operations for the interim periods are not indicative of annual results. 2. NATURE OF BUSINESS AND ABILITY TO CONTINUE AS A GOING CONCERN Genoil Inc. (the Company) was incorporated under the Canada Business Corporations Act. The Company is a technology development company focused on providing innovative solutions to the oil and gas industry through the use of proprietary technologies. The Companys business activities are primarily directed to the development and commercialisation of its upgrader technology, which is designed to economically convert heavy crude oil into light synthetic crude. The Company is listed on the TSX Venture Exchange under the symbol GNO as well as the Nasdaq OTC Bulletin Board using the symbol GNOLF.OB. These financial statements have been prepared in accordance with Canadian generally accepted accounting principles on a going concern basis, which presumes the Company will be able to realize its assets and discharge its liabilities in the normal course of operations for the foreseeable future. As at September 30, 2007, the Company had incurred accumulated losses of $51,934,068 (Dec 31, 2006 - $43,779,493) since inception. The ability of the Company to continue as a going concern is in substantial doubt and is dependent on achieving profitable operations, commercialising its upgrader technology, and obtaining the necessary financing in order to develop this technology further. The outcome of these matters cannot be predicted at this time. The Company will continue to review the prospects of raising additional debt and equity financing to support its operations until such time that its operations become self-sustaining, to fund its research and development activities and to ensure the realization of its assets and discharge of its liabilities. While the Company is expending its best efforts to achieve the above plans, there is no assurance that any such activity will generate sufficient funds for future operations. The Company is not expected to be profitable during the ensuing twelve months and therefore must rely on securing additional funds from either issuance of debt or equity financing for cash consideration. The consolidated financial statements do not include any adjustments that might result from the outcome of these uncertainties. 4 GENOIL INC. Notes to Interim Consolidated Financial Statements Three and nine months ended September 30 (Unaudited) 3. RELATED PARTY TRANSACTIONS During the period, a short term advance with a Director and Officer of the company was repaid in the amount of $388,672. Also see notes 4 and 7. 4. CONVERTIBLE NOTES Series A Series B Series C Series D Total Gross amount received $ 5,638,220 $ 750,000 $ 750,000 $ 968,825 $ 8,107,045 Warrants and conversion option Fair value of repayment obligation $ 1,815,356 $ 724,181 $ 723,262 $ 917,789 $ 4,180,588 Beginning balance - - - New issuances - - Accretion - - Ending balance $ 2,033,199 $ 735,135 $ 723,262 $ - $ 3,491,596 New issuances - - - Accretion Interest accrued - - - Conversions - Ending balance $ 2,157,505 $ - $ - $ 970,735 $ 3,128,240 New issuances - Accretion - - Interest accrued - - - Conversions - - - Ending balance $ 2,293,807 $ - $ - $ 1,089,942 $ 3,383,749 (continues) 5 GENOIL INC. Notes to Interim Consolidated Financial Statements Three and nine months ended September 30 (Unaudited) 4. CONVERTIBLE NOTES (continued) Series A On December 23, 2004, the Company issued $5,638,220 non-interest bearing convertible notes. These convertible notes are due on December 23, 2014. The noteholders also received 3,203,534 warrants entitling them to purchase the same number of shares at a price of $0.85 per share at any time prior to December 23, 2009. At the holders option, the notes may be converted to common shares of the Company at a rate of $0.44 per share at any time prior to maturity. The convertible notes may also be converted at the Companys option if the Companys common share trading price exceeds $1.55 per share for 30 consecutive trading days during the term of the note. The fair value of the repayment obligation, being the present value of the future principal and interest payments using a discount factor of 12%, was estimated to be $1,815,356 on the date the agreement was signed. To estimate the fair value of the warrants, the Company used the Black-Scholes option- pricing model with the following assumptions: zero dividend yield; expected volatility of 100%; risk- free rate of 3%; and expected life of 5 years, resulting in a fair value of $834,153. The residual portion of the proceeds of $2,988,711 was allocated to the conversion option. Both the warrants and conversion option were recorded as debt discounts and are being accreted over the term of the debt. A director and officer of the Company and an entity associated with the officer and director subscribed for $306,425 of the convertible notes issued effective December 23, 2004 and was assigned 174,106 share purchase warrants. Series B On October 24, 2005, the Company issued a $750,000 convertible note to a company controlled by a director and officer of the Company. This convertible note was due on April 6, 2006 and had an interest rate of 12% per annum. At the holders option, the note was convertible to common shares of the Company at a rate of $0.44 per share at any time prior to maturity. The fair value of the repayment obligation, being the present value of the future principal and interest payments using a discount factor of 19.5%, was estimated to be $724,181 on the date the agreement was signed. The residual portion of the proceeds of $25,819 was allocated to the conversion option and was recorded as debt discount with the corresponding charge to contributed surplus. During 2006, the holder converted the entire principal of $750,000 and interest of $26,250 on the note into common shares of the company at a price of $0.44 per share and received 1,764,204 shares. (continues) 6 GENOIL INC. Notes to Interim Consolidated Financial Statements Three and nine months ended September 30 (Unaudited) 4. CONVERTIBLE NOTES (continued) Series C On December 23, 2005, the Company issued a $750,000 convertible note to a company controlled by a director and officer of the Company. This convertible note was due on June 24, 2006 and had an interest rate of 12% per annum. The noteholder also received 426,000 warrants entitling him to purchase the same number of shares at a price of $0.85 per share at any time prior to July 24, 2006. At the holders option, the note was convertible to common shares of the Company at a rate of $0.44 per share at any time prior to maturity. The fair value of the repayment obligation, being the present value of the future principal and interest payments using a discount factor of 19.5%, was estimated to be $723,262 on the date the agreement was signed. To estimate the fair value of the warrants, the Company used the Black-Scholes option- pricing model with the following assumptions: zero dividend yield; expected volatility of 77%; risk-free rate of 3.8%; and expected life of 0.5 years, resulting in a fair value of $1,150. The residual portion of the proceeds of $25,588 was allocated to the conversion option. Both the warrants and conversion option were recorded as debt discounts and were accreted over the term of the debt. During 2006, the holder converted the entire principal of $750,000 and interest of $42,000 on the note into common shares of the Company at a price of $0.44 per share and received 1,800,000 shares. Series D On October 6, 2006, the Company issued $968,825 convertible notes to entities controlled by a director and officer of the Company in settlement of debt owed them. These convertible notes are due on April 6, 2007 and have an interest rate of 12% per annum. The noteholders also received 322,941 warrants entitling them to purchase the same number of shares at a price of $0.98 per share at any time prior to April 6, 2007. At the holders option, the notes may be converted to common shares of the Company at a rate of $0.75 per share at any time prior to maturity. The convertible notes may also be converted at the Companys option if the Companys common share trading price exceeds $1.55 per share for 30 consecutive trading days during the term of the note. The fair value of the repayment obligation, being the present value of the future principal and interest payments using a discount factor of 24%, was estimated to be $917,789 on the date the agreement was signed. The residual amount, being $51,036, was allocated to the fair value of the warrants and no value was allocated to the conversion option. The debt discount will be accreted over the term of the debt. To estimate the fair value of the warrants, the Company used the Black-Scholes option- pricing model with the following assumptions: zero dividend yield; expected volatility of 86%; risk-free rate of 4.37%; and expected life of 0.5 years. On April 6, 2007, the term of 78% the notes and attached warrants were extended by 6 months with the same conditions. These notes have an original face value of $760,785, accrued interest of $95,109 and have 253,595 warrants attached. This extension was considered a renegotiation of the debt and the fair market value of the warrant extension was expensed as interest paid. On October 6, 2007 the terms on these notes were again extended by 6 months and the fair market value of the warrant extension of $7,456 will be expensed to interest paid. The balance of the notes, with a face value of $208,040 and, accrued interest of $26,008 are now callable. The attached 69,346 warrants have expired. The Company has entered into a one year funding agreement that would provide the required capital, should this portion of the debt be called. The terms of this agreement is substantially the same as that of the original notes. One of the parties to this agreement is a director and officer of the Company. 7 GENOIL INC. Notes to Interim Consolidated Financial Statements Three and nine months ended September 30 (Unaudited) 5. SHARE CAPITAL Authorized: Unlimited Common voting shares without par value 10,000,000 Class "A" Preferred shares, issuable in series Number Amount Issued: Common shares: - Balance, beginning of period 229,498,423 $ 37,611,555 - Exercise of stock options 358,334 79,138 - Issued for cash 1,540,000 700,526 - Issue expenses - (227,990) 231,396,757 $ 38,163,229 The Company raised funds through a private placement of 5,130,382 units at US$0.52 in two tranches; the first on June 28 and the other on July 10, 2007 (shown above). The second tranche consisted of 1,540,000 shares for proceeds of US$800,800. Each unit consisted of one share and 0.25 warrant. The warrants have a term of three years and a exercise price of US$0.78. The fair value of the warrants was calculated at $145,920 using the Black-Scholes model and allocated to contributed surplus. 6. STOCK OPTIONS Number Avg price Outstanding, beginning of period 34,765,584 $ 0.47 Granted 2,200,000 0.52 Exercised (358,334) 0.10 Outstanding, end of period 36,607,250 $ 0.48 8 GENOIL INC. Notes to Interim Consolidated Financial Statements Three and nine months ended September 30 (Unaudited) 7. WARRANTS Number Avg price Balance, beginning of period 6,406,836 $ 0.86 Granted 619,692 0.68 7,026,528 $ 0.85 On April 6, 2007 the term of 253,595 of the 322,941 warrants that were to expire on that day, were extended by 6 months. The fair value of the extension was calculated at $17,752 and allocated to interest paid. On October 6, 2007, the term on these warrants was again extended by 6 months and the fair value of the extension calculated at $7,456 will be expenses to interest paid. The outstanding warrants expire as follows: Exercise Price Awards Outstanding Weighted Average Remaining Weighted Average Low High Quantity Contractual Life Exercise Price $0.50 $0.99 5,810,726 2.02 $0.80 $1.00 $1.49 1,215,802 1.00 $1.10 See note 5 for warrants issued in connection with a private placement of shares. 8. CONTRIBUTED SURPLUS 2006 Balance, beginning of period $ 14,596,100 $ 9,075,415 Options granted 3,554,776 Options exercised (1,437,820) Warrants granted 686,795 Warrants exercised - (209,754) Balance, end of period $ 15,243,306 $ 11,669,412 9. SUBSEQUENT EVENTS On November 13, 2007, the Company agreed to convert the long term convertible notes held by a major investor into convertible preference shares. According to the agreement, convertible notes with a face value of $4,902,800 will be converted into 2,785,681 Class A preferred shares. Each preferred share will be convertible into four common shares at $1.76. This transaction is subject to TSX approval. 9 GENOIL INC. Notes to Interim Consolidated Financial Statements Three and nine months ended September 30 (Unaudited) 10. COMPARATIVE FIGURES Certain of the comparative figures have been reclassified to conform to the current period's presentation. 10
